          Case 1:17-cv-00431-AT Document 399 Filed 06/24/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


 ATLANTIC RECORDING                              :
 CORPORATION, et al.,                            :
                                                 :
        Plaintiffs,                              :
                                                 :           CIVIL ACTION NO.
                                                 :           1:17-cv-00431-AT
 v.                                              :
                                                 :
 SPINRILLA, LLC, and JEFFERY                     :
 DYLAN COPELAND,                                 :
                                                 :
        Defendants.                              :

                                            ORDER

       The parties in this civil action notified the Court that they did not resolve

this civil action at mediation. Accordingly, the Court DIRECTS the Clerk to

REOPEN the case.

       The Court has reviewed the parties’ Joint Status Report regarding additional

time to complete damages discovery prior to trial. Upon further consideration of

the parties’ positions in the Joint Status Report, the Court finds that the previously

scheduled status conference is no longer necessary. The Court enters the following

scheduling order: 1




1 In their Joint Status Report, the parties referenced a discussion of “the timing of any anticipated

dispositive motions and subsequent pre-trial submissions.” The Court has already entered
summary judgment in favor of Plaintiffs on liability and found that the issue of damages should
be tried to a jury. Therefore, the Court cannot fathom the need for further dispositive motion
practice in this case. The Court will discuss the deadlines for pre-trial submissions after the
conclusion of the damages discovery period.
  Case 1:17-cv-00431-AT Document 399 Filed 06/24/21 Page 2 of 2




a) Plaintiffs’ opposition to Defendants’ Motion for Certification Pursuant

to 28 U.S.C. Section 1292(b) (Doc. No. 395) shall be July 16, 2021.

b) Fact discovery regarding damages shall proceed for three (3) months,

commencing on June 25, 2021.

c) Initial expert reports on damages shall be exchanged thirty (30) days

after the close of fact discovery.

d) Rebuttal expert reports on damages shall be exchanged thirty (30) days

after the service of initial expert reports.

e) Expert discovery on damages shall close thirty (30) days after rebuttal

expert reports are exchanged.

f) The parties shall be allowed to serve 18 interrogatories and 25 Requests

for Production each.      The parties shall each be allowed to conduct 4

depositions.

g) The Consolidated Pretrial Order shall be filed no later than thirty (30)

days following the close of expert discovery on damages.



IT IS SO ORDERED this 24th day of June, 2021.



                                     ___________________________
                                     AMY TOTENBERG
                                     UNITED STATES DISTRICT JUDGE




                                      2
